Exhibit 10.2 second AMENDMENT and incremental joinder agreement this second amendment and Incremental JOINDER AGREEMENT (this “Agreement”) is dated as of September 30, 2016 and is entered into by and among 8POINT3 OPERATING COMPANY, LLC, a Delaware limited liability company (“Borrower”), 8POINT3 ENERGY PARTNERS LP, a Delaware limited partnership (“Partnership”), certain Subsidiaries of Borrower, as Guarantors, Credit Agricole Corporate and Investment Bank (“Credit Agricole CIB”), as Administrative Agent (in such capacity, the “Administrative Agent”), and the Lenders and New Term Loan Lenders party hereto, and is made with reference to that certain Credit and Guaranty Agreement dated as of June 5, 2015, as amended by that certain First Amendment and Consent to Credit and Guaranty Agreement, dated as of April 6, 2016 (as so amended and as further amended, amended and restated, supplemented or otherwise modified through the date hereof, the “Credit Agreement”) by and among Borrower, the Partnership, the Subsidiaries of Borrower named therein, the Lenders, the Administrative Agent,Credit Agricole CIB, as Collateral Agent, and the other agents named therein. Capitalized terms used herein without definition shall have the same meanings herein as set forth in the Credit Agreement.
